 



Exhibit 10.47
The IASIS Healthcare LLC Non-qualified Executive Savings Plan
IASIS introduced its nonqualified executive savings plan July 1, 2006. The plan
is a voluntary, tax-deferred savings vehicle that is available to those
employees, including physicians, who have reached a specific level of earnings
and who will play a significant role in the long-term strategy of the Company.
An eligible employee must contribute the maximum allowed by law to the IASIS
401(k) Retirement Savings Plan in order to participate in the non-qualified
executive savings plan. There are two types of deferrals available under the
non-qualified executive savings plan: excess deferrals and additional deferrals.
Excess deferrals are contributions that are deposited into the non-qualified
executive savings plan because either (a) the participant’s earnings have
exceeded $225,000 and/or (b) the participant’s deferrals into the 401(k)
retirement plan have reached the dollar limit ($15,000 in 2006). Excess
deferrals are automatically deposited into the non-qualified executive savings
plan if these limits are reached. Physician excess deferrals are not matched.
Executive excess deferrals are matched at the same rate as contributions to the
401(k) retirement plan. There is a five-year service requirement for
participants to vest in the excess matching contributions.
Additional deferrals are contributions to the non-qualified executive savings
plan that are independent of a participant’s 401(k) plan contribution election.
The non-qualified executive savings plan offers a range of investment options
that act as “benchmark funds.” Benchmark funds are defined as the investment
fund or funds used to represent the performance and current deemed balance of a
participant’s nonqualified account, which is considered a notional deferred
compensation account. Contributions become part of the general assets of IASIS.

